--------------------------------------------------------------------------------

 
Exhibit 10.65
 
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the "Agreement") is entered into
by and between PhotoMedex, Inc., a Nevada corporation (the "Company") and Dolev
Rafaeli (the "Executive") on March 10, 2015 (the "Effective Date"), to become
effective immediately.
WHEREAS, the Company and the Executive are party to an amended and restated
employment agreement entered into and effective as of August 5, 2014 (the "Prior
Agreement"), and had previously entered into an amended and restated employment
agreement on July 4, 2011 and effective as of December 13, 2011 that was
superseded by the Prior Agreement;
WHEREAS, this Agreement amends and supersedes the Prior Agreement and any other
agreement between the Executive and the Company with respect to the matters
contained herein.
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements hereinafter set forth, the Company and the Executive hereby agree as
follows:
1.            Employment.
 
(a)            Term. The term of this Agreement shall begin on the Effective
Date and shall continue until December 31, 2018 (the "Scheduled Term"), unless
sooner terminated by either party as hereinafter provided.    The period
commencing on the Effective Date and ending on the date on which the term of the
Executive's employment under the Agreement terminates is referred to herein as
the "Employment Term."  Except as the Company and the Executive otherwise agree
in writing, in the event that the parties fail to reach a mutual written
agreement to renew or extend this Agreement on or prior to the end of the
Scheduled Term, the Executive's employment with the Company shall terminate upon
expiration of the Scheduled Term ("Non-Renewal"), and such Non-Renewal shall be
treated as a termination of the Executive's employment by the Company without
Cause under Section 7(a).
 
(b)            Duties.
 
(1)            The Executive shall serve as the Chief Executive Officer of the
Company, as President and Chief Executive Officer of Radiancy Inc. with duties,
responsibilities and authority commensurate therewith and shall report to the
Board of Directors of the Company (the "Board"). The Executive shall perform all
duties and accept all responsibilities incident to such position as may be
reasonably assigned to him by the Board, consistent with his positions.  In
addition, during the Employment Term, without compensation other than that
herein provided, the Executive shall also serve and continue to serve, if and
when elected and re-elected, as a member of the Board.
 
(2)            The Executive represents to the Company that he is not subject to
or a party to any employment agreement, non-competition covenant, understanding
or restriction which would be breached by or prohibit the Executive from
executing this Agreement and performing fully his duties and responsibilities
hereunder.

--------------------------------------------------------------------------------



(c)            Best Efforts. During the Employment Term, the Executive shall
devote his best efforts and full time and attention to promote the business and
affairs of the Company and its affiliated entities, and shall be engaged in
other business activities only to the extent that such activities do not
materially interfere or conflict with his obligations to the Company hereunder.
In no event shall the Executive's other business activities violate his
obligations under Section 13 below. The foregoing also shall not be construed as
preventing the Executive from (1) serving on civic, educational, philanthropic
or charitable boards or committees, or, with the prior written consent of the
Board, in its sole discretion, on corporate boards, and (2) managing personal
investments, so long as such activities are permitted under the Company's Code
of Conduct and employment policies. The Executive acknowledges and agrees that
Schedule A represents a complete list of all corporate boards on which the
Executive serves as of the Effective Date. Notwithstanding any provision of this
Section 1 of the Agreement to the contrary, in no event shall the Executive
invest in any business competitive with the Company or that would otherwise
violate the provisions of Section 13 below.
 
2.            Base Salary and Cash Bonuses.
 
(a)            During the Employment Term, for all of the services rendered by
the Executive hereunder, the Company shall pay the Executive a base salary
("Base Salary"), at the annual rate of $495,000 payable in semi-monthly
installments at such times as the Company customarily pays its other employees.
The Executive's Base Salary shall be reviewed periodically by the Board (or a
committee of the Board) pursuant to the Board's normal performance review
policies for senior level executives.
 
(b)            During the Employment Term, as a bonus for success in sales, the
Executive shall be entitled to a quarterly cash bonus for each quarter during
the Employment Term equal to the greater of (x) 1% of the quarterly sales of the
Company (calculated as 1% of recognized US GAAP sales reported in the Company's
consolidated quarterly financial reports presented to the Board) in excess of
such target threshold amount as the compensation committee of the Board (which
committee shall be comprised solely of two or more outside directors (the
"Compensation Committee")) shall determine and (y) $300,000.  Except as
otherwise provided in this Section 2 and subject to Section 7 below, payments of
the Cash Bonuses will be made to the order of the Executive no later than 45
days after the presentation of the financial reports to the Board for the
applicable quarter, but in no event later than March 15 of the year immediately
following the fiscal year to which they relate.  Notwithstanding anything herein
to the contrary:
 
        (i)    To the extent mutually agreed by (and subject to the approval of)
the Board and Executive, all or any portion of Executive's Cash Bonus may be
paid in the form of shares of common stock of the Company under the Company's
Amended and Restated 2005 Equity Compensation Plan, as amended and/or restated
from time to time, or any successor shareholder-approved Company equity
compensation plan, with the number of shares equal to quotient of (x) the
portion of such Cash Bonus that is not paid in cash divided by (y) the closing
price per share of common stock on the principal national securities exchange in
the United States on which such shares are then traded on the fourth trading day
the following the release of the Company's quarterly financial reports for the
applicable quarter, as reported in The Wall Street Journal or such other
 
 
 
 
2

--------------------------------------------------------------------------------

 
source as the Compensation Committee deems reliable; provided, however, that,
(1) if the shares are regularly quoted by a recognized securities dealer but are
not traded on a national securities exchange in the United States, then the
foregoing clause (y) shall instead be the mean between the high bid and low
asked prices for the shares on the fourth trading day the following the release
of the Company's quarterly financial reports for the applicable quarter, as
reported in The Wall Street Journal or such other source as the Compensation
Committee deems reliable; and (2) if the shares are neither traded on a national
securities exchange in the United States nor quoted by a recognized securities
dealer, then the foregoing clause (y) shall instead be the value of a share as
determined by the Compensation Committee based upon the reasonable application
of a reasonable valuation method as outlined under Code Section 409A.
(ii)            Notwithstanding anything herein to the contrary, any accrued but
unpaid Cash Bonuses for any periods ending prior to the Effective Date, and any
Cash Bonuses payable in respect of any periods ending on or after the Effective
Date, shall be deferred in accordance with the last sentence of Treas. Reg.
1.409A-3(d) until the Company's repayment of the senior secured credit
facilities ("the Facilities") as contemplated by that Second Amended and
Restated Forbearance Agreement with the lenders that are party to the Credit
Agreement, dated May 12, 2014 (as amended, restated, supplemented or otherwise
modified from time to time, the "Credit Agreement"), by and between the Company,
JPMorgan Chase Bank, N.A., as Administrative Agent, First Niagara Bank, N.A. and
PNC Bank, National Association, each as Co-Syndication Agents, J.P. Morgan
Securities LLC, as Lead Arranger and Bookrunner, and the other Lenders party
thereto (the "Credit Agreement") and with JPMorgan Chase Bank, N.A., as
Administrative Agent for the lenders to the Credit Agreement, and any Cash
Bonuses deferred in accordance with this Section 2(b)(ii) shall be paid to
Executive in a lump sum on or within thirty (30) days following the first date
on which such deferred Cash Bonus may be made under Code Section 409A following
Company repayment of the Facilities.
Executive's Cash Bonuses shall be adjusted according to any restatement of US
GAAP sales, provided that if a downward revision of US GAAP sales is made, then
such adjustment shall be set off against the next applicable Cash Bonus,
provided, further, that if a downward adjustment is made to US GAAP sales
following Executive's final Cash Bonus or Executive's termination of employment
with the Company for any reason, Executive shall reimburse the Company
accordingly.
3.            Equity Incentive Programs. The Executive shall be eligible to
participate in the Company's annual and long-term equity incentive plans and
programs in accordance with the terms of such plans and programs as in effect
for other similarly situated employees of the Company generally, at levels
determined by the Board (or a committee of the Board) in its sole discretion,
commensurate with the Executive's position.
 
4.            Retirement and Welfare Benefits. The Executive shall be eligible
to continue to participate in the Company's (or Radiancy Inc.'s where relevant)
health, life insurance, long and short-term disability, dental, retirement,
savings and medical programs, if any, pursuant to their respective terms and
conditions. In addition, the Executive shall continue to be eligible to
3

--------------------------------------------------------------------------------



participate in any long-term equity incentive programs established by the
Company for its senior level executives generally, at levels determined by the
Board in its sole discretion, commensurate with the Executive's position as
Chief Executive Officer. Nothing in this Agreement shall preclude the Company or
any affiliate of the Company from terminating or amending any employee benefit
plan or program from time to time after the Effective Date.
5.            Vacation.
 
The Executive shall be entitled to annual vacation of 24 days plus ten
established holiday days per full calendar year of his employment with the
Company hereunder. Any unused vacation in one accrued calendar year may not be
carried over to any subsequent calendar year. The Company shall, however, pay
the Employee (based on the Employee's annual salary) for any such unused
vacation days within 30 days of the end of any such calendar year.
The Executive shall be entitled to an annual medical executives' checkup at the
expense of the Company.
The Executive shall be entitled to a fully paid sick leave until the end of the
waiting period for coverage against disability or incapacity as defined in the
Executive medical insurance policy.
6.            Expenses; Car Allowance; Phone and Cellular Phone; Relocation
costs; Family annual leave.  The Company shall reimburse the Executive for all
necessary and reasonable travel and other business expenses incurred by the
Executive in the performance of his duties hereunder in accordance with the
Company's policies in effect from time to time with respect to business
expenses, subject to such reasonable accounting procedures as the Company may
adopt generally from time to time for executives. In addition, the Executive
shall be entitled to an automobile allowance of $1,000 per month, in accordance
with the Company's policies in effect from time to time.
 
Company shall provide Executive with a Cellular Phone and shall order a land
line at the Executive's residence, for Executive's use in the course of
performing his obligations under his position. The Company shall bear and pay
all the expenses related to the Cellular Phone and the land line and their use
thereof.
Upon termination of this Agreement for any reason, Company shall pay for the
household relocation costs including the packing, shipping, insurance and
unpacking of the goods of  the Executive between the US and Israel. Company will
reimburse the Executive for all reasonable out of pocket relocation expenses.
Additionally, Company shall pay for the equivalent of economy class airfare
tickets of all family members between the US and Israel. Company shall pay for
the equivalent of economy round trip airfare tickets for all family members for
an annual home leave between the US and Israel.
All expense reimbursements under this Agreement shall be made no later than 90
days from when expenses are incurred and submitted for reimbursement, in
accordance with the Company's policies in effect from time to time with respect
to business expenses.
4

--------------------------------------------------------------------------------



7.            Termination Without Cause; Resignation for Good Reason. If the
Executive's employment is terminated by the Company without Cause (as defined in
Section 11) or if the Executive resigns for Good Reason (as defined in Section
11), the provisions of this Section 7 shall apply.
 
(a)            The Company may terminate the Executive's employment with the
Company at any time without Cause upon not less than 30 days' prior written
notice to the Executive; provided that, in the event that such notice is given,
the Executive shall be under no obligation to render any additional services to
the Company and shall be allowed to seek other employment. In addition, the
Executive may initiate a termination of employment by resigning under this
Section 7 for Good Reason. The Executive shall give the Company not less than 30
days' prior written notice of such resignation. On the date of termination or
resignation, as applicable, specified in such notice, the Executive agrees to
resign all positions, including as an officer and, if applicable, as a director
or member of the Board, related to the Company and its parents, subsidiaries and
affiliates.
 
(b)            Unless the Executive complies with the provisions of Section 7(c)
below, upon termination or resignation under Section 7(a) above, the Executive
shall be entitled to receive only the amount due to the Executive under the
Company's then current severance pay plan or arrangement for employees, if any,
but only to the extent not conditioned on the execution of a release by the
Executive. No other payments or benefits shall be due under this Agreement to
the Executive, but the Executive shall be entitled to receive any amounts
earned, accrued and owing but not yet paid under Section 2 above and any
benefits accrued and due under any applicable benefit plans and programs of the
Company, in each case, subject to and in accordance with the terms thereof.
 
(c)            Notwithstanding the provisions of Section 7(b), upon termination
or resignation, as applicable, under Section 7(a) above (including a termination
due to Non-Renewal), if, within sixty (60) days following the termination of the
Executive's employment, the Executive timely executes and delivers to the
Company (without revocation) a fully effective written release of any and all
claims against the Company and all related parties with respect to all matters
arising out of the Executive's employment by the Company or the termination
thereof (other than claims for any entitlements under the terms of this
Agreement), in substantially the form set forth in Exhibit A hereto (the
"Release"), the Executive shall be entitled to receive, in lieu of the payment
described in Section 7(b) and any other payments due under any severance plan or
program for employees or executives, the following payments and benefits:
 
(1)            From the date of termination through the balance of the Scheduled
Term (if any) (collectively, the "Severance Period"), the Executive shall
continue to receive his Base Salary (at the rate in effect immediately before
the Executive's termination or resignation, as applicable), and Cash Bonuses. 
The Base Salary continuation shall be paid in installments during the Severance
Period in accordance with the Company's normal payroll practices.  The Cash
Bonuses contemplated in this sub-section (1) shall be in an amount equal to the
greater of (x) $300,000 and (y) 1% of the sales of the Company (calculated as 1%
of recognized US GAAP sales reported in the Company's consolidated quarterly
financial reports presented to the Board)
5

--------------------------------------------------------------------------------



for such quarter, and shall be payable to Executive on a quarterly basis at the
same time as otherwise payable in accordance with Section 2 had Executive's
employment not terminated.
(2)            To the extent the Executive timely elects to receive continuation
coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended ("COBRA"), the Company shall pay or reimburse the Executive, on a
monthly basis, an amount equal to the full monthly premium for such coverage,
from the date of termination until the date eighteen (18) months following the
date of termination.  The COBRA health care continuation coverage period under
Section 4980B of the Internal Revenue Code of 1986, as amended (the "Code")
shall run concurrently with the foregoing period.
 
(3)            Beginning on the 60th day following the effective date of the
Executive's termination or resignation, and on the first payroll date of each
month thereafter during the remainder of the Scheduled Term (if any), a monthly
payment equal to the premium cost for the long and short-term disability
coverage that was in effect for the Executive under plans of the Company
immediately before his termination or resignation.  To the extent requested by
the Executive within 30 days following the date of termination, the Company
shall take all action necessary, if any, to facilitate the Executive's exercise
of all conversion and/or portability privileges, if any, under such long and
short-term disability coverage.
 
(4)            Beginning on the 60th day following the effective date of the
Executive's termination or resignation, and on the first payroll date of each
month thereafter during the remainder of the Scheduled Term (if any), a monthly
payment equal to the full cost of any Company life insurance coverages in effect
for the Executive immediately before his termination or resignation to maintain
life insurance coverage.  To the extent requested by the Executive within 30
days following the date of termination, the Company shall take all action
necessary, if any, to facilitate the Executive's exercise of all conversion
privileges, if any, under such life insurance program or policy.
 
(5)            Notwithstanding any provision to the contrary in any applicable
plan, program or agreement, all outstanding equity awards held by the Executive
as of the date of his termination or resignation, as applicable, shall become
fully vested and exercisable as of such date.  In addition, any outstanding
stock options held by the Executive, including any stock options that previously
became exercisable and have not expired or been exercised, shall remain
exercisable, notwithstanding any provision to the contrary in any other
agreement governing such options, for the shorter of (i) the 60-month period
following the date of the Executive's termination or resignation, as applicable,
and (ii) the then remaining term of such stock option.
 
(6)            Any other amounts earned, accrued and owing but not yet paid
under Section 2 above and any benefits accrued and due under any applicable
benefit plans and programs of the Company, payable in accordance with the terms
and conditions thereof, and any unpaid Deferred Bonuses payable pursuant to and
in accordance with Section 2(b)(ii).
 
(7)            Any Cash Bonus payable for the fiscal quarter of termination or
resignation, based on actual performance for the full fiscal quarter, but
pro-rated based on the
6

--------------------------------------------------------------------------------



number of days the Executive was employed during such fiscal quarter of
termination, payable at the same time as otherwise payable in accordance with
Section 2 (the "Pro Rata Bonus").
(d)            To the extent that the payment of any amount or provision of any
benefit under Section 7 is conditioned upon the Release and is otherwise
scheduled to occur prior to the sixtieth (60th) day following the date of
Executive's termination of employment hereunder, but for the condition on
executing the Release as set forth herein, shall not be made until the first
regularly scheduled payroll date following such sixtieth (60th) day, after which
any remaining payments shall thereafter be provided to Executive according to
the applicable schedule set forth herein.
 
8.            Termination for Cause; Resignation without Good Reason.  The
Company may terminate the Executive immediately for Cause.  In addition, the
Executive may voluntarily terminate his employment for any reason upon 30 days'
prior written notice. In either such event, after the effective date of such
termination no payments shall be due under this Agreement, except that the
Executive shall be entitled to any amounts earned, accrued and owing but not yet
paid under Section 2 above and any benefits accrued and due under any applicable
benefit plans and programs of the Company, payable in accordance with the terms
and conditions thereof.
 
9.            Disability. If the Executive incurs a Disability (as defined
below), the Company may terminate the Executive's employment on account of
Disability subject to the requirements of applicable law. If the Company
terminates the Executive's employment on account of his Disability, the
Executive shall be entitled to receive any amounts earned, accrued and owing but
not yet paid under Section 2 above and any benefits accrued and due under any
applicable benefit plans and programs of the Company, payable in accordance with
the terms and conditions thereof. In addition, if the Company terminates the
Executive's employment on account of his Disability, the Executive shall be
entitled to receive the Pro Rata Bonus.  For purposes of this Agreement, the
term "Disability" shall have the same meaning as under the Company's long-term
disability plan.
 
10.            Death. If the Executive dies while employed by the Company, the
Executive's employment shall terminate on the date of death and the Company
shall pay to the Executive's executor, legal representative, administrator or
designated beneficiary, as applicable, any amounts earned, accrued and owing but
not yet paid under Section 2 above and any benefits accrued and due under any
applicable benefit plans and programs of the Company, payable in accordance with
the terms and conditions thereof. In addition, if the Executive dies while
employed by the Company, the Executive shall be entitled to receive the Pro Rata
Bonus.  Otherwise, the Company shall have no further liability or obligation
under this Agreement to the Executive's executors, legal representatives,
administrators, heirs or assigns or any other person claiming under or through
the Executive.
 
11.            Definitions.
 
(a)            Cause. For purposes of this Agreement, "Cause" shall mean any of
the following grounds for termination of the Executive's employment:
7

--------------------------------------------------------------------------------



(1)            The Executive's breach of any of the restrictive covenants set
forth in Section 13.
 
(2)            The Executive's conviction of a felony or a crime involving moral
turpitude.
 
(3)            The Executive's material violation of any written Company policy
or the material terms of this Agreement.
 
(4)            The Executive's failure to follow a lawful direction of the
Board.
 
(5)            Drug or alcohol abuse by the Executive, but only if the Executive
fails to seek appropriate counseling or fails to complete a prescribed
counseling program.
 
With respect to Items (3) and (4), a termination for Cause shall only be
effective if the violation or failure is not cured by the Executive within the
20-day period following written notice from the Board of the specific grounds
that could result in a termination for "Cause;" provided that the Executive
shall only have an opportunity to cure a failure to the extent the failure is
curable, as determined by the Board in its sole discretion.
(b)            Change of Control. As used herein, a "Change of Control" shall be
deemed to have occurred if:
 
(1)            Any "person," as such term is used in sections 13(d) and 14(d) of
Securities Exchange Act of 1934, as amended (the "Exchange Act") (other than a
person who is a stockholder of the Company on the effective date of the Plan)
becomes a "beneficial owner" (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing more than 50%
of the voting power of the then outstanding securities of the Company; provided
that a Change of Control shall not be deemed to occur as a result of a
transaction in which the Company becomes a subsidiary of another corporation and
in which the stockholders of the Company, immediately prior to the transaction,
will beneficially own, immediately after the transaction, shares entitling such
stockholders to more than 50% of all votes to which all stockholders of the
parent corporation would be entitled in the election of directors; or
 
(2)            The consummation of (i) a merger or consolidation of the Company
with another corporation where the stockholders of the Company, immediately
prior to the merger or consolidation, will not beneficially own, immediately
after the merger or consolidation, shares entitling such stockholders to more
than 50% of all votes to which all stockholders of the surviving corporation
would be entitled in the election of directors, (ii) a sale or other disposition
of all or substantially all of the assets of the Company, or (iii) a liquidation
or dissolution of the Company.
 
(c)            Good Reason. The occurrence of one or more of the following
actions; provided, however, that the Executive shall give the Company not less
than 30 days' prior written notice of such resignation setting forth in
reasonable specificity the event that constitutes Good Reason, which written
notice, to be effective, must be provided to the Company within thirty (30) days
8

--------------------------------------------------------------------------------



following initial notification of its occurrence or proposed occurrence, and
during such thirty (30) day notice period, the Company shall have a cure right
(if curable), and if not cured within such period and which action is not then
rescinded within 30 days after delivery of such notice, the Executive's
termination will be effective upon the expiration of such cure period:
(1)            A change of the principal office or work place assigned to the
Executive to a location more than 35 miles distant from its location immediately
prior to such change.
 
(2)            A material reduction by the Company of the Executive's title,
duties, responsibilities, authority, status, reporting relationship or the
Executive's position.
 
(3)            A material reduction of the Executive's base salary or bonus
opportunity, unless pursuant to a reduction in such items applicable
proportionally to all senior management and board members.
 
(4)            Any breach of this Agreement by the Company, including, without
limitation, a material failure to pay Executive's Base Salary or Executive's
Cash Bonuses in accordance with the terms and conditions of Sections 2(a) and
(b) of this Agreement.
 
(5)            Any reason or no reason following a Change of Control, provided
that the Executive's notice of resignation under this subsection 11(c)(5) is
provided to the surviving entity following the Change of Control, within the
30-day period following the closing of such Change of Control.
 
12.            Section 409A. It is intended that this Agreement will comply
with, or be exempt from, Section 409A of the Code and any regulations and
guidelines promulgated thereunder, to the extent the Agreement is subject
thereto, and the Agreement shall be interpreted on a basis consistent with such
intent.  Notwithstanding any provision in this Agreement to the contrary—
 
(a)            The payment (or commencement of a series of payments) hereunder
of any nonqualified deferred compensation (within the meaning of Section 409A of
the Code) upon a termination of employment shall be delayed until such time as
the Executive has also undergone a "separation from service" as defined in
Treas. Reg. 1.409A-1(h), at which time such nonqualified deferred compensation
(calculated as of the date of Executive's termination of employment hereunder)
shall be paid (or commence to be paid) to the Executive on the schedule set
forth in this Agreement as if the Executive had undergone such termination of
employment (under the same circumstances) on the date of his ultimate
"separation from service."
 
(b)            If the Executive is a "specified employee" of the Company under
Section 409A of the Code at the time of his separation from service and if
payment of any amount under this Agreement is required to be delayed for a
period of six months after separation from service to meet the requirements of
Section 409A(a)(2)(B)(i) of the Code, payment of such amount shall be delayed as
required by Section 409A, and the accumulated postponed amount shall be paid in
a lump sum payment within 10 days after the end of the six‑month period.  If the
Executive dies during the postponement period prior to the payment of postponed
amount, the amounts withheld on account of section 409A shall be paid to the
personal representative of the Executive's estate
9

--------------------------------------------------------------------------------



within 60 days after the date of the Executive's death.  The determination of
whether Executive is a specified employee, including the number and identity of
persons considered key employees and the identification date, shall be made by
the Board in accordance with the provisions of Sections 416(i) and 409A of the
Code and the regulations issued thereunder.
(c)            For purposes of Section 409A of the Code, the right to a series
of installment payments under this Agreement shall be treated as a right to a
series of separate payments, and each payment made under the Agreement shall be
treated as a separate payment for purposes of 409A of the Code.  Whenever a
payment under this Agreement specifies a payment period with reference to a
number of days (e.g., "payment shall be made within thirty (30) days following
the date of termination"), the actual date of payment within the specified
period shall be within the sole discretion of the Company.  In no event may the
Executive, directly or indirectly, designate the calendar year of payment.
 
(d)            All reimbursements and in kind benefits, if any, provided under
this Agreement shall be made or provided in accordance with the requirements of
Section 409A of the Code, including, where applicable, the requirement that (i)
any reimbursement is for expenses incurred during the Executive's lifetime (or
during a shorter period of time specified in this Agreement), (ii) the amount of
expenses eligible for reimbursement, or in kind benefits provided, during a
fiscal year may not affect the expenses eligible for reimbursement, or in kind
benefits to be provided, in any other fiscal year; provided, that the foregoing
clause shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect, (iii)
the reimbursement of an eligible expense will be made on or before the last day
of the fiscal year following the year in which the expense is incurred, and (iv)
the right to reimbursement or in kind benefits is not subject to liquidation or
exchange for another benefit.  Any tax gross-up payment provided for under this
Agreement shall in no event be paid to the Executive later than December 31 of
the calendar year following the calendar year in which such taxes are remitted
by the Executive.
 
13.            Property Rights and Obligations of the Executive.
 
(a)            Trade Secrets. For purposes of this Agreement, "trade secrets"
shall include without limitation any and all financial, cost and pricing
information and any and all information contained in any drawings, designs,
plans, proposals, customer lists, records of any kind, data, formulas,
specifications, concepts or ideas, where such information is reasonably related
to the business of the Company, has been divulged to or learned by the Executive
during the term of his employment by the Company, and has not previously been
publicly released by duly authorized representatives of the Company or otherwise
lawfully entered the public domain.
 
(b)            Preservation of Trade Secrets. The Executive will preserve as
confidential all trade secrets pertaining to the Company's business that have
been obtained or learned by him by reason of his employment. The Executive will
not, without the prior written consent of the Company, either use for his own
benefit or purposes or disclose or permit disclosure to any third parties,
either during the term of his employment hereunder or thereafter (except as
required in
10

--------------------------------------------------------------------------------



fulfilling the duties of his employment), any trade secret connected with the
business of the Company.
(c)            Trade Secrets of Others. The Executive agrees that he will not
disclose to the Company or induce the Company to use any trade secrets belonging
to any third party.
 
(d)            Property of Employer. The Executive agrees that all documents,
reports, files, analyses, drawings, designs, tools, equipment, plans (including,
without limitation, marketing and sales plans), proposals, customer lists,
computer software or hardware, and similar materials that are made by him or
come into his possession by reason of and during the term of his employment with
the Company are the property of the Company and shall not be used by him in any
way adverse to the Company's interests. The Executive will not allow any such
documents or things, or any copies, reproductions or summaries thereof to be
delivered to or used by any third party without the specific consent of the
Company. The Executive agrees to deliver to the Board or its designee, upon
demand, and in any event upon the termination of the Executive's employment, all
of such documents and things which are in the Executive's possession or under
his control.
 
(e)            Non-Competition and Non-Solicitation by the Executive.
 
(1)            General. The Executive agrees during the Term, for the remainder
of the Scheduled Term following termination of the Executive's employment and
for the one (1) year period thereafter or, in the event of a termination for
Cause or a resignation by the Executive pursuant to Section 8, for the two (2)
year period following such termination (as the case may be, the "Restricted
Period"), not to recruit, engage in passive efforts, solicit or induce any
person or entity who, during such one year period, or within one year prior to
the termination of the Executive's employment with the Company, was an employee,
agent, representative or sales person of the Company or any of its affiliates
(the "Company Group") to leave or cease his employment or other relationship
with the Company Group for any reason whatsoever or hire or engage the services
of such person for the Executive in any business substantially similar to or
competitive with that in which the Company Group was engaged during the
Executive's employment.
 
(2)            Non-Solicitation of Customers. The Executive acknowledges that in
the course of his employment, he has learned and will continue to learn about
the Company Group's business, services, materials, programs and products and the
manner in which they are developed, marketed, served and provided. The Executive
knows and acknowledges that the Company Group has invested considerable time and
money in developing its programs, agreements, offices, representatives,
services, products and marketing techniques and that they are unique and
original. The Executive further acknowledges that the Company Group must keep
secret all pertinent information divulged to the Executive about the Company
Group's business concepts, ideas, programs, plans and processes, so as not to
aid the Company Group's competitors. Accordingly, the Company Group is entitled
to the following protection, which the Executive agrees is reasonable:
11

--------------------------------------------------------------------------------



(i)            The Executive agrees that during the Term and thereafter during
the Restricted Period, he will not, on his own behalf or on behalf of any
person, firm, partnership, association, corporation, or other business
organization, entity or enterprise, knowingly solicit, call upon, or initiate
communication or contact with any person or entity or any representative of any
person or entity, with whom the Executive had contact during his employment,
with a view to the sale or the providing of any product, equipment or service
sold or provided or under development by the Company Group during the period of
two years immediately preceding the date of the Executive's termination. The
restrictions set forth in this Section shall apply only to persons or entities
with whom the Executive had actual contact during the two years prior to
termination of his employment with a view toward the sale or providing of any
product, equipment or service sold or provided or under development by the
Company Group.
 
(3)            Non-Competition. The Executive acknowledges that he will be a
"high impact" person in the Company Group's business who is in possession of
selective and specialized skills, learning abilities, customer contacts, and
customer information as a result of his relationship with the Company Group and
prior experience, and agrees that the Company Group has a substantial business
interest in the covenant described below. The Executive, therefore, agrees that
during the Term and thereafter during the Restricted Period, not to, either
directly, whether as an employee, sole proprietor, partner stockholder, joint
venture or the like, in the same or similar capacity in which he worked for the
Company Group, compete with the Company Group in any field in which the Company
Group has entered into, enters into during the Executive's employment with the
Company Group or is considering entering into at the time of the Executive's
termination of employment, provided the Executive has actual knowledge of such
field. The territory in which this non-competition covenant shall apply will be
limited to the area commensurate with the territory in which the Executive
marketed, sold or provided products or services for the Company Group during the
two years preceding termination of employment.
 
(4)            Survival Provisions. Unless otherwise agreed to in writing
between the parties hereto, the provisions of this Section 13 shall survive the
termination of this Agreement. The covenants in this Section 13 shall be
construed as separate covenants and to the extent any covenant shall be
judicially unenforceable, it shall not affect the enforcement of any other
covenant.
 
14.            Legal and Equitable Remedies. Because the Executive's services
are personal and unique and the Executive has had and will continue to have
access to and has become and will continue to become acquainted with the
proprietary information of the Company, and because any breach by the Executive
of any of the restrictive covenants contained in Section 13 would result in
irreparable injury and damage for which money damages would not provide an
adequate remedy, the Company shall have the right to enforce Section 13 and any
of its provisions by injunction, specific performance or other equitable relief,
without bond and without prejudice to any other rights and remedies that the
Company may have for a breach, or threatened breach, of the restrictive
covenants set forth in Section 13. The Executive agrees that in any action in
which the Company seeks injunction, specific performance or other equitable
relief, the Executive will not assert or contend that any of the provisions of
Section 13 are unreasonable or otherwise unenforceable. The Executive
irrevocably and unconditionally (a) agrees that any legal
12

--------------------------------------------------------------------------------



proceeding arising out of this paragraph may be brought in the United States
District Court for the Eastern District of Pennsylvania, or if such court does
not have jurisdiction or will not accept jurisdiction, in any court of general
jurisdiction in Philadelphia, Pennsylvania, (b) consents to the non-exclusive
jurisdiction of such court in any such proceeding, and (c) waives any objection
to the laying of venue of any such proceeding in any such court. The Executive
also irrevocably and unconditionally consents to the service of any process,
pleadings, notices or other papers.
15.            Arbitration; Expenses. In the event of any dispute under the
provisions of this Agreement, other than a dispute in which the primary relief
sought is an equitable remedy such as an injunction, the parties shall be
required to have the dispute, controversy or claim settled by arbitration in
Philadelphia, Pennsylvania in accordance with the Employment Arbitration Rules
and Mediation Procedures then in effect of the American Arbitration Association,
before an arbitrator agreed to by both parties. If the parties cannot agree upon
the choice of arbitrator, the Company and the Executive will each choose an
arbitrator. The two arbitrators will then select a third arbitrator who will
serve as the actual arbitrator for the dispute, controversy or claim. Any award
entered by the arbitrators shall be final, binding and nonappealable and
judgment may be entered thereon by either party in accordance with applicable
law in any court of competent jurisdiction. This arbitration provision shall be
specifically enforceable. The arbitrators shall have no authority to modify any
provision of this Agreement or to award a remedy for a dispute involving this
Agreement other than a benefit specifically provided under or by virtue of the
Agreement. Each party shall be responsible for its own expenses relating to the
conduct of the arbitration (including reasonable attorneys' fees and expenses)
and shall share the fees of the American Arbitration Association.
 
16.            Attorneys' Fees. Except as provided in Section 14 above, in any
action at law or in equity to enforce or construe any provisions or rights under
this Agreement, the unsuccessful party or parties to such litigation, as
determined by the courts pursuant to a final judgment or decree, shall pay the
successful party or parties all costs, expenses, and reasonable attorneys' fees
incurred by such successful party or parties (including, without limitation,
such costs, expenses, and fees on any appeals), and if such successful party or
parties shall recover judgment in any such action or proceedings, such costs,
expenses, and attorneys' fees shall be included as part of such judgment.
 
17.            Indemnification and Liability Insurance.  The Company will
indemnify and hold harmless, to the fullest extent permitted by applicable law
and the Company's bylaws, the Executive if the Executive is made or is
threatened to be made a party or is otherwise involved in any action, suit or
proceeding, whether civil, criminal, administrative or investigative by reason
of the fact that the Executive is a director or officer of the Company, against
all liability or loss suffered (including attorneys' fees) reasonably incurred
by the Executive. The Company shall cover the Executive under directors' and
officers' liability insurance both during and, while potential liability exists,
after the term of this Agreement on terms no less favorable and to the same
extent as the Company covers its active officers and directors.
 
18.            Code Section 280G/4999. Notwithstanding anything in this
Agreement to the contrary, if any of the payment or payments or other benefit to
the Executive (prior to any reduction below) provided for in this Agreement,
together with any other payment or payments
13

--------------------------------------------------------------------------------



or other benefit which the Executive has the right to receive from the Company
or any corporation which is a member of an "affiliated group" as defined in
Section 1504(a) of the Code, without regard to Section 1504(b) of the Code, of
which the Company is a member (the "Payments") would constitute a "parachute
payment" (as defined in Section 280G(b)(2) of the Code), and if the Safe Harbor
Amount (defined below) is greater than the Taxed Amount (defined below), then
the total amount of such Payments shall be reduced to the Safe Harbor Amount.
The "Safe Harbor Amount" is the largest portion of the Payments that would
result in no portion of the Payments being subject to the excise tax set forth
at Section 4999 of the Code ("Excise Tax"). The "Taxed Amount" is the total
amount of the Payments (prior to any reduction, above) notwithstanding that all
or some portion of the Payments may be subject to the Excise Tax. Solely for the
purpose of comparing which of the Safe Harbor Amount and the Taxed Amount is
greater, the determination of each such amount, shall be made on an after-tax
basis, taking into account all applicable federal, state and local employment
taxes, income taxes, and the Excise Tax (all of which shall be computed at the
highest applicable marginal rate). If a reduction of the Payments to the Safe
Harbor Amount is necessary, then the reduction shall occur in the following
order unless the Executive elects in writing a different order (provided,
however, that such election shall be subject to approval of the Company if made
on or after the date on which the event that triggers the Payments occurs): (i)
reduction of cash payments; then (ii) cancellation of accelerated vesting of
stock or stock option awards; and then (iii) reduction of the Executive's
benefits. In the event that acceleration of vesting of stock or stock option
award compensation is to be reduced, such acceleration of vesting shall be
cancelled in the reverse order of the date of grant of the Executive's stock
awards.
19.            Survival. The respective rights and obligations of the parties
hereunder shall survive the termination of this Agreement to the extent
necessary to the intended preservation of such rights and obligations.
 
20.            No Mitigation or Set Off. In no event shall the Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to the Executive under any of the provisions of this
Agreement and such amounts shall not be reduced, regardless of whether the
Executive obtains other employment. The Company's obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, recoupment, defense or other right which
the Company may have against the Executive or others.
 
21.            Notices. All notices and other communications required or
permitted under this Agreement or necessary or convenient in connection herewith
shall be in writing and shall be deemed to have been given when hand delivered
or mailed by registered or certified mail, as follows (provided that notice of
change of address shall be deemed given only when received):

If to the Company, to: PhotoMedex, Inc.
100 Lakeside Dr
Suite 100
Horsham, Pennsylvania 19044
Fax: (215) 619-3209

 
14

--------------------------------------------------------------------------------

 

With a copy to: Proskauer Rose LLP
11 Times Square
New York, NY 10036
Attention: Paul I. Rachlin, Esq.

Fax: (212) 969-2900

If to Executive: At the address shown on the records of the Company

With a copy to Pavia & Harcourt LLP

590 Madison Avenu
New York, New York 10022
Attention: Adam D. Mitzner, Esq.
Fax: (212) 980-3510


22.            Withholding. All payments under this Agreement shall be made
subject to applicable tax withholding, and the Company shall withhold from any
payments under this Agreement all federal, state and local taxes as the Company
is required to withhold pursuant to any law or governmental rule or regulation.
The Executive shall bear all expense of, and be solely responsible for, all
federal, state and local taxes due with respect to any payment received under
this Agreement.
 
23.            Remedies Cumulative; No Waiver. No remedy conferred upon a party
by this Agreement is intended to be exclusive of any other remedy, and each and
every such remedy shall be cumulative and shall be in addition to any other
remedy given under this Agreement or now or hereafter existing at law or in
equity. No delay or omission by a party in exercising any right, remedy or power
under this Agreement or existing at law or in equity shall be construed as a
waiver thereof, and any such right, remedy or power may be exercised by such
party from time to time and as often as may be deemed expedient or necessary by
such party in its sole discretion.
 
24.            Assignment. All of the terms and provisions of this Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective heirs, executors, administrators, legal representatives, successors
and assigns of the parties hereto, except that the duties and responsibilities
of the Executive under this Agreement are of a personal nature and shall not be
assignable or delegable in whole or in part by the Executive.  The Company shall
require any successor (whether direct or indirect, by purchase, merger,
consolidation, reorganization or otherwise) to all or substantially all of the
business or assets of the Company, within 15 days of such succession, expressly
to assume and agree to perform this Agreement in the same manner and to the same
extent as the Company would be required to perform if no such succession had
taken place and the Executive acknowledges that in such event the obligations of
the Executive hereunder, including but not limited to those under Section 13,
will continue to apply in favor of the successor. The obligations to Executive
required to be performed by a successor entity (or by the Company, if the
Company so elects in the case of a sale of assets) shall include but not be
limited to the obligation to pay the Cash Bonuses to the extent payable
hereunder.
15

--------------------------------------------------------------------------------



25.            Entire Agreement. This Agreement sets forth the entire agreement
of the parties hereto and supersedes any and all prior agreements and
understandings concerning the Executive's employment by the Company, including,
without limitation, the Prior Agreement. This Agreement may be changed only by a
written document signed by the Executive and the Company.
 
26.            Severability. If any provision of this Agreement or application
thereof to anyone or under any circumstances is adjudicated to be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect any other provision or application of this Agreement which can be given
effect without the invalid or unenforceable provision or application and shall
not invalidate or render unenforceable such provision or application in any
other jurisdiction. If any provision is held void, invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances.
 
27.            Choice of Law and Forum. Except as expressly provided otherwise
in this Agreement, this Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, and both parties consent to
the jurisdiction of the courts of the State of Delaware with respect thereto.
 
28.            Counterparts. This Agreement may be executed in any number of
counterparts (including facsimile counterparts), each of which shall be an
original, but all of which together shall constitute one instrument.
 
[SIGNATURE PAGE FOLLOWS]
16

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and
effective as of the date first written above.


PHOTOMEDEX, INC.





By:    /s/ Lewis C. Pell                               

Name:  Lewis C. Pell

Title:Chairman of the Board


EXECUTIVE
/s/ Dolev Rafaeli
Dolev Rafaeli
17

--------------------------------------------------------------------------------

SCHEDULE A


CORPORATE BOARDS
Executive is a member of the following corporate boards as of the Effective
Date:
·
Radiancy Inc.

 
18

--------------------------------------------------------------------------------

 
EXHIBIT A
GENERAL RELEASE OF CLAIMS


For and in consideration of the promises set forth in the Amended and Restated
Employment Agreement, agreement dated March __, 2015 (the "Agreement"), between
Dolev Rafaeli ("Executive") and PhotoMedex, Inc. (the "Company"), including the
benefits and other valuable consideration as set forth therein, and in
consideration for the promises set forth in this General Release of Claims (this
"Release"), the parties agree as follows:


1.            Executive, for himself, his heirs, administrators,
representatives, executors, successors, assigns, and all other individuals and
entities claiming through him, if any (collectively, the "Releasors"), hereby
releases, waives, and forever discharges the Company and each of its affiliates,
related organizations, and their successors and assigns, and each of its and
their employees, officers, directors, members, agents, trustees, attorneys,
successors, and assigns in their capacities as such (collectively, "Releasees")
from, and does fully waive any obligations of Releasees to Releasors for, any
and all liability, actions, charges, causes of action, demands, damages, or
claims for relief, remuneration, sums of money, accounts or expenses of any kind
whatsoever, whether known or unknown or contingent or absolute, which heretofore
has been or which hereafter may be suffered or sustained, directly or
indirectly, by Releasors, including, without limitation, any obligations of
Releasees in consequence of, arising out of, or in any way relating to: (i)
Executive' service with the Company (whether as an employee or a consultant);
(ii) the separation or termination of Executive' service to the Company (whether
as an employee or a consultant); or (iii) any events, acts, or omissions
occurring on or prior to the date of this Release (collectively, "Claims").  The
foregoing release, discharge and waiver includes, but is not limited to, all
waivable Claims and any obligations, liabilities or causes of action arising
from such Claims under common law, including, but not limited to, wrongful or
retaliatory discharge, breach of contract, libel, slander, defamation or
intentional infliction of emotional distress; and further includes, but is not
limited to, any claims under any federal, state or local statute, ordinance, or
regulation, including, but not limited to, the Age Discrimination in Employment
Act ("ADEA"), the Older Workers Benefit Protection Act ("OWBPA"), the Civil
Rights Act of 1991, the Equal Pay Act, the Immigration and Reform Control Act,
the Uniform Services Employment and Re-Employment Act, the Rehabilitation Act of
1973, Executive Order 11246, the Sarbanes-Oxley Act, the Dodd-Frank Wall Street
Reform and Consumer Protection Act, Title VII of the Civil Rights Act of 1964,
other civil rights statutes including, without limitation 42 U.S.C. § 1981, 42
U.S.C. § 1982, and 42 U.S.C. § 1985, the National Labor Relations Act, the Fair
Labor Standards Act, the Employee Retirement Income Security Act, the Americans
with Disabilities Act of 1990, the Rehabilitation Act of 1973, the Family and
Medical Leave Act, the Sarbanes-Oxley Act, the Occupational Safety and Health
Act, the Immigration Reform and Control Act, the Pennsylvania Human Relations
Act, the Pennsylvania Equal Pay Law, the Pennsylvania Whistleblower Law or any
other applicable state or local labor or human rights laws, as such laws have
been amended, or the discrimination or employment laws of any state or
municipality, and/or any claims under any express or implied contract which
Releasors may claim existed with Releasees.  This also includes a release of any
claims for wrongful discharge and all claims for alleged physical or personal
injury, emotional distress, damages, attorneys or experts fees, interest and
penalties relating to or arising out of Executive' service to the Company or any
of its affiliates or related organizations (whether as an employee or an
independent contractor) or the separation or termination of such service, and
any claims under the Worker Adjustment and Retraining Notification Act or any
similar law, which requires, among other things, that advance notice be given of
certain work force reductions.
19

--------------------------------------------------------------------------------



2.     Notwithstanding anything contained in Section 1 above to the contrary,
nothing contained herein will constitute a release by Releasors of any of his
rights or remedies available to him, at law or in equity, related to, on account
of, in connection with or in any way pertaining to the enforcement of: (i) any
rights to the receipt of employee benefits or other payments which were earned
and vested on or prior to the date of this Release; (ii) any claims that cannot
be waived by applicable law, including but not limited to the right to
participate in an investigation conducted by certain government agencies
(provided, however, that Executive does waive his right to, and will not accept,
any monetary payment should any government agency (such as the Equal Employment
Opportunity Commission or Department of Labor) pursue any claims on his behalf);
or (iii) the Agreement or any of its terms or conditions.


3.     Executive understands that he will have at least [twenty one (21)][forty
five (45)]1 days from the date of receipt of this Release to consider the terms
and conditions of this Release.  Executive may accept this Release by signing it
and returning it to the Company.  After executing this Release, Executive will
have seven (7) days (the "Revocation Period") to revoke this Release by
indicating his desire to do so in writing delivered to the Company by no later
than the seventh (7th) day after the date he signs this Release.  The effective
date of this Release will be the eighth (8th) day after Executive signs this
Release.  If the last day of the Revocation Period falls on a Saturday, Sunday
or holiday, the last day of the Revocation Period will be deemed to be the next
business day.  In the event Executive does not accept this Release as set forth
above, or in the event he revokes this Release during the Revocation Period,
this Release, including but not limited to the obligation of the Company to
provide the payments and benefits provided in the Agreement, will be deemed
automatically null and void.


4.     Executive acknowledges that he: (a) has carefully read this Release in
its entirety; (b) has had an opportunity to consider for at least [twenty one
(21)][forty five (45)] days the terms of this Release; (c) is hereby advised by
the Company, in this writing, to consult with an attorney of his choice before
signing this Release; (d) fully understands the significance of all of the terms
and conditions of this Release and has discussed them with an attorney of his
choice, or has had a reasonable opportunity to do so; and (e) is signing this
Release voluntarily and of his own free will and agrees to abide by all the
terms and conditions contained herein.


5.     This Release will not affect Executive' rights under the Older Workers
Benefit Protection Act to have a judicial determination of the validity of this
Release and does not purport to limit any right that Executive may have to file
a charge under the Age Discrimination in Employment Act or other civil rights
statute or to participate in an investigation or proceeding conducted by the
Equal Employment Opportunity Commission or other investigative agency.  This
Release does, however, waive and release any right to recover damages under the
Age Discrimination in Employment Act or other civil rights statute.


[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

1 Note – 21- or 45-day period dependent on circumstances required for ADEA/OWBPA
purposes - consideration period of 45 days generally required if the waiver
relates to a group or class termination.
20

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Release as of the
dates set forth below.
PHOTOMEDEX, INC.





By:  /s/ Lewis C. Pell                               

Name:  Lewis C. Pell

Title:Chairman of the Board
Date:3/10/15


EXECUTIVE
/s/ Dolev Rafaeli
Dolev Rafaeli
Date:3/10/15
 
 
 

--------------------------------------------------------------------------------




21